Citation Nr: 0637157	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-11 366	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel
INTRODUCTION

The veteran had active service from January 1974 to May 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from September 1999 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The Board observes that, 
in a September 1999 RO decision, the veteran's claim for 
service connection for a bilateral eye disorder was denied as 
"not well grounded".  The veteran did not appeal the 
September 1999 decision and it became final.  However, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)) eliminated the concept of a well-grounded 
claim and superseded Morton v. West, 12 Vet. App. 477 (1999).  
Pursuant to pertinent provisions of the VCAA, the veteran's 
service connection claim for eye disorder was granted a de 
novo review without submission of new and material evidence.

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.  The Board, in September 2005, remanded the 
veteran's service connection claims for hepatitis C, 
bilateral hearing loss, tinnitus, and bilateral eye disorder 
to the RO for additional development.  Subsequently, the RO, 
in an August 2006 rating decision, granted service connection 
for bilateral hearing loss and tinnitus.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over those issues.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  The remaining claims 
for service connection for hepatitis C and bilateral eye 
disorder are now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of hepatitis C.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral eye disorder and active 
service.


CONCLUSIONS OF LAW

1.  Claimed hepatitis C was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A bilateral eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  The VA notice and 
duty to assist letter dated in September 2005 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for the disabilities 
at issue, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

Further, in compliance with the Board's September 2005 
remand, the veteran was asked to identify any additional 
medical evidence.  The veteran did not respond to VA's 
September 2005 letter with additional information.  Thus, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims, which VA 
has not obtained or made reasonable efforts to obtain and 
notes that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In March 2006, the 
veteran was examined and the examiners provided the requested 
etiology opinion.  In August 2006, VA readjudicated the 
claims and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's September 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied 
for hepatitis C and bilateral eye disorder, no disability 
rating or effective date will be assigned, so the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  The appellant 
have not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that his claimed hepatitis C and 
bilateral eye disorder incurred in military service.  

Hepatitis C

In support of his claim, the veteran testified, at a May 2005 
Travel Board hearing, that he contracted hepatitis C while he 
was in the military either through digestion or blood 
donation.  However, service medical records fail to show that 
the veteran had ever complained of, been diagnosed with, or 
was treated for hepatitis C or symptoms relating to the 
disease.  A medical history form completed by the veteran in 
November 1980 show that he had not received any treatment for 
hepatitis.  Further, his separation examination report dated 
in April 1981 shows normal findings and no complaints or 
treatment for hepatitis.

Post-service medical evidence includes VA medical records, VA 
examinations, and lay statements.  VA treatment records show 
that the veteran was first notified of a liver abnormality in 
January 1982.  In May 1984, while the veteran attended a drug 
treatment program at a VA hospital, he was diagnosed with 
hepatitis.  Ten years later, a June 1992 blood test showed 
that the veteran's hepatitis C was nonreactive.  Similarly, a 
September 2001 VA examiner only diagnosed the veteran with a 
history of hepatitis.  In May 2004, the veteran had reactive 
hepatitis C, but made no further complaints and did not 
receive treatment for the disease.  

The veteran underwent a VA examination in March 2006 where he 
reported that, while in service, he was confined in bed for 
three weeks for nausea and received penicillin.  He did not 
remember being jaundiced.  He also reported having given 
blood, but never received any blood.  The veteran has not 
used intravenous drugs and had no weight loss.  The veteran 
had not received any treatments for any kind of hepatitis.  
On physical examination, an ultra sound showed that the 
veteran's abdomen was clinically normal and a blood test 
revealed that the veteran's hepatitis C was cleared of 
infection.  After reviewing the veteran's claims file and 
medical history, the VA examiner found no current hepatitis C 
diagnosis or disability and noted that the veteran had an 
infection in the past.  Based on the above, the Board finds 
that, in the absence of competent medical evidence of a 
current hepatitis C disability, the veteran's claim must be 
denied.  

Bilateral Eye Disorder

Regarding the bilateral eye disorder, the veteran testified 
at the Travel Board hearing that having had to read small 
prints under inadequate lighting in the military contributed 
to his eye disorder.  Further, he testified to injuring his 
eye while in service.  Service medical records show that the 
veteran received treatment for a left eye cornea abrasion.  
Also, an April 1981 separation examination noted eye trouble 
and the fact that the veteran's eyes were fatigued from 
looking at microfilm machines.  However, service medical 
records do not show a diagnosis for any chronic eye disorder.  

Post-service medical evidence includes several VA eye 
examinations.  In March 2003, the veteran reported getting 
dust in his eyes while he was in the military.  The examiner 
found on examination that the peripheral fields and 
extraocular muscle movements were full.  The pupils were 
round and reactive to light in both eyes, with no afferent 
defect and the macula and vessels were normal in both eyes.  
There was asteroid hyalosis in the right eye.  Accordingly, 
the VA examiner diagnosed the veteran with dry eye syndrome 
and asteroid hyalosis in the right eye.  Following review of 
the veteran's claims file and medical history, the examiner 
concluded, in October 2004 and March 2005, that it is 
unlikely that the veteran's dry eye syndrome, asteroid 
hyalosis in the right eye, and refractive error were related 
to his military service.

The veteran underwent a subsequent VA eye examination in 
March 2006 where he reported that he was diagnosed with a 
scratched cornea in service, but had no other ocular history 
or visual complaints including diplopia.  On physical 
examination, his best corrected distance acuities were 20/20 
for the right eye and 20/20 for the left eye.  The peripheral 
fields and extraocular muscle movements were full.  The 
pupils were round and reactive to light in both eyes with no 
afferent defect.  Slit-lamp examination revealed clear 
corneas, flat irises, and trace nuclear sclerosis of the lens 
in both eyes.  Based on the findings, the VA examiner 
diagnosed the veteran with asteroid hyalosis in the right 
eye, refractive error, and macular drusen in both eyes.  
After reviewing the veteran's service and medical history and 
the diagnoses, the VA examiner opined, in July 2006, that 
neither the macular drusen nor the asteroid hyalosis can be 
related to the veteran's in-service symptomatology or his 
service.  In the absence of competent medical evidence 
linking the veteran's current eye disorders to service, the 
veteran's claim must be denied.  

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorders.  However, the Board notes that there is no 
indication that he possesses the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for his statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for hepatitis C and a bilateral eye 
disorder and, it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


